 GLADYS A. JUETT, ETC.395Gladys A. Juett,Administratrix of the Estate of C. D.Juett, De-ceasedandLocal No. 181,International Union of OperatingEngineers,AFL-CIOandDistrict 50, United Mine Workersof America,Party to the Contract.Case No. 9-CA-2243.May28, 1962DECISION AND ORDEROn August 9, 1961, Trial Examiner C. W. Whittemore issued hisIntermediate Report in the above-entitled proceeding, finding that theRespondent had engaged in and was engaging in certain unfair laborpractices within the meaning of Section 8 (a) (1) and (3) of the Na-tional Labor Relations Act as amended, and recommending that itcease and desist therefrom and take certain affirmative action as setforth in the Intermediate Report attached hereto.Thereafter, theGeneral Counsel filed exceptions to the Intermediate Report, togetherwith a supporting brief, relating only to the Trial Examiner's failureto recommend the reimbursement of dues and fees which he contendswere exacted illegally.No exceptions were filed by the Respondent.The Board has reviewed the rulings made by the Trial Examinerat the hearing and finds that no prejudicial error was committed. Therulings are hereby affirmed.The Board has considered the Inter-mediate Report, the exceptions and brief, and the entire record inthe case, and Hereby adopts the findings, conclusions, and recom-mendations of the Trial Examiner with the following additions andmodifications.C. D. Juett, a road and bridge building contractor, and predecessorof the Respondent, had bargained with District 50, United MineWorkers, as the representative of his employees and had, prior to theevents in issue here, entered into a series of bargaining contracts withDistrict 50.1Juett obtained a construction contract for a State high-way project in April 1960, and thereafter transferred to this projecta number of his employees from other jobs and began to hire newemployees.Work on the project began in May. As of this time, Re-spondent and District 50 were parties to an agreement which did notcontain a union-security clause but which provided for a checkoff ofdues and fees where authorized by employees. On June 26, 1960, thisagreement was superseded by one which required employees who weremembers of the Union in good standing on the effective date to remainin good standing, while those who were not members on that date wererequired to become members on the 7th day following the effectivedate of the agreement.The agreement also provided that it was to beeffective retroactively to April 20, 1960.1There is no allegation or evidence that the representative status of District 50 hadbeen obtained improperly,nor did the General Counsel seek in this proceeding to establisha violation of Section 8(a) (2)137 NLRB No. 47. 396DECISIONS OF NATIONAL LABOR RELATIONS BOARDAs new employees were hired for the project they were required, infilling out their employment application, Form 1, to authorize theEmployer to check off dues, fees, and assessments levied by any unionwhich maintained a contract and checkoff system with the Employer.Some applicants for employment were also told when they were hiredto sign Form 528, a combined membership application and checkoffauthorization of District 50.We agree with the Trial Examiner that Respondent violated Section8(a) (1) and (3) by entering into and maintaining the 1960 agreementbecause it contained a retroactive union-security clause and because,until its amendment a year later, it required union membershiponinstead ofafterthe 7th day of employment, in accordance with Sec-tion 8(f) of the Act.We also agree with his conclusion that it wasunlawful for the Employer to require prospective employees to signthe checkoff authorizations on Form 1 and to require some of them tosignForm 528 at the time they applied for jobs.Although not agreeing wholly with the General Counsel's excep-tions, we believe, however, that the Trial Examiner erred in relyingon our decision inDuralite Co., Inc.,132 NLRB 425, in concludingthat these violations did not require any reimbursement of dues toRespondent's employees.We find merit in the General Counsel's ex-ceptions insofar as they relate to reimbursement for employees hiredon and after June 20, 1960, who were not already members of District50.2In theDuralitecase a majority of the Board found "no evidencein the record . . . that Duralite employees were coerced into joiningor paying dues to" the assisted union involved, and thus interpretedthe Supreme Court decision inLocal 60, United Brotherhood ofCarpenters and Joiners of America (Mechanical Handling Systems)v.N.L.R.B.,3as foreclosing a general reimbursement of clues remedyin that case.However, as we have recently noted inLapeer Metal Products Co.,.134 NLRB 1518, the decision of the Supreme Court preserved theBoard's authority to order a reimbursement remedy in order to removethe consequences of violations on record evidence that employees wereillegally coerced into joining or remaining members, or joining theunion "with a view of obtaining work" as well as in cases where theunion was unlawfully created.Although it is true, in the instantcase, that no prospective or old employee was forced to join an assistedunion, we are satisfied from the record that prospective employees,were coerced into agreeing to the checkoff provisions of Form 1 inorder to obtain employment with Respondent.We recognize thatthose applicants who were hired after June 26, 1960, were obligatedto pay dues and initiation fees after the 7th day of their employment,2The charge herein having been filed on December 20, 1960,the period in which viola-tions are cognizable under Section 10(b) began on June 20, 19603 365 U.S. 651. GLADYS A. JUETT, ETC.397since Respondent was engaged primarily in the building and construc-tion industry and otherwise met the requirements of Section 8(f) byits agreement of June 26, 1960, with District 50.However, by makingthe union-security provision of this agreement retroactive to April 20,1960, the Respondent illegally coerced employees who were not alreadymembers of District 50 into paying union dues and fees at a time whenthey were not legally obligated to do so.With respect to those employ-ees who were transferred from other projects of the Employer andwho were already members of District 50, we find no evidence that thecheckoff of dues to their union was imposed as the price of obtainingor retaining their jobs.'THE REMEDYSince it was the Employer's practice to require execution of mem-bership applications in, and checkoff authorizations for, District 50at the time of hire, it is clear that all employees who were not alreadymembers of District 50 were thereby coerced in violation of their rightsunder the Act.Accordingly, in order to expunge the coercive effect ofthe illegal exaction of dues, we shall require the Respondent to reim-burse those of its employees who were employed at the project involvedherein and who were not, on the date of their employment, alreadymembers of District 50, for all dues and fees checked off and paid toDistrict 50 for all periods in which such dues and fees were not legallyrequired to be paid. Specifically, we shall require Respondent to reim-burse employees hired any time before June 26, 1960, who were notalreadymembers of District 50, for all dues checked off betweenJulie 20 and July 4, 1960 (7 days after the date on which the agree-ment was executed and, therefore, the earliest date upon which newmembers of District 50 were obligated to pay dues), and for all initia-tion fees checked off during that period from employees who leftRespondent's employ on or before July 4, 1960.5We shall also require Respondent to reimburse all employees hiredafter June 26, 1960, who were not already members of District 50,for all dues which they were required to pay for the first 7 days oftheir employment, and for all initiation fees checked off from suchemployees who did not work at least 7 days.'ORDERUpon the entire record in this case, and pursuant to Section 10(c)of the National Labor Relations Act, as amended, the National Labor4 PaulBuizevieh et at.,d/b/a MV "Liberator,"136 NLRB 135 CadillacWireCorp ,128 NLRB1002, 1007, andDouble A Products Company,134NLRB 222.6Member Rodgers would find that the unlawfulcontract and illegalpractices of theRespondent inevitably coercedallemployees of the Respondent at this project to becomeor remain members ofthe UnionAccordingly,as a remedy to expunge the coercive effectof such unlawfulconduct, he would direct the Respondent to reimbuiseall duesand feescollected from all its employees pursuant to the unlawfulcontractfrom a date 6 monthsprior to the filing of the charge herein. 398DECISIONS OF NATIONAL LABOR RELATIONS BOARDRelations Board orders that the Respondent, Gladys A. Juett, Admin-istratix of the Estate of C. D. Juett, Deceased, her officers, agents, suc-cessors, and assigns, shall:1.Cease and desist :(a)Encouraging membership in District 50, United Mine Workersof America, or in any other labor organization, by :(1)Requiring employees or applicants for employment as a condi-tion of employment to sign checkoff authorizations for, or applicationsfor membership in, District 50, United Mine Workers of America, or inany other labor organization.(2)Giving effect to the retroactive portions of the union-securityclause in the contract signed June 26, 1960.(3)Deducting dues, fees, or other moneys from employees' earningsfor the aforesaid or any other labor organization unless such em-ployees shall have executed a valid checkoff authorization before thecommencement of such deductions.(b) In any like or related manner interfering with, restraining, orcoercing employees in the exercise of their rights to self-organization,to form labor organizations, to join or assist any labor organization, tobargain collectively through representatives of their own choosing,and to engage in other concerted activities for the purpose of collectivebargaining or other mutual aid or protection, or to refrain from any orall such activities except to the extent that such right may be affectedby an agreement requiring membership in a labor organization as acondition of employment, as authorized by the Act, as modified by theLabor-Management Reporting and Disclosure Act of 1959.2.Take the following affirmative action which the Board finds willeffectuate the policies of the Act :(a)Reimburse all employees for dues and fees illegally exactedfrom them, in the manner and to the extent set forth in the section ofthis Decision entitled "The Remedy."(b)Post at its place of business at Winchester, Kentucky, and at itsjobsite at Breathitt County, Kentucky, copies of the notice attachedhereto marked "Appendix." 7 Copies of said notice, to be furnishedby the Regional Director for the Ninth Region, after being duly signedby the Respondent, shall be posted by it immediately upon receiptthereof and maintained by it for a period of 60 consecutive days there-after in conspicuous places, including all places where notices to em-ployees are customarily posted.Reasonable steps shall be taken bythe Respondent to insure that said notices are not altered, defaced, orcovered by any other material.(c)Notify the Regional Director for the Ninth Region, in writing,within 10 days from the date of this Order, what steps Respondent hastaken to comply herewith.In the event that this Order is enforced by a decree of a United States Court ofAppeals, there shall be substituted for the words "Pursuant to a Decision and Order" thewords "Pursuant to a Decree of the United States Court of Appeals,Enforcing an Order " GLADYS A. JUETT, ETC.APPENDIXNOTICE TO ALL EMPLOYEES399Pursuant to a Decision and Order of the National Labor RelationsBoard, and in order to effectuate the policies of the National LaborRelations Act, as amended, I hereby notify you that :I WILL NOT encourage membership in District 50, United MineWorkers of America or any other labor organization by :(a)Requiring applicants for employment as a condition of em-ployment to sign checkoff authorizations for, or applications formembership in, the above-named or any other labor organization.(b)Giving effect to the retroactive portions of the union-security clause in the contract with District 50, United MineWorkers of America, signed June 26, 1960.(c)Deducting dues, fees, or other moneys from employees'earnings for the aforesaid or any other labor organization unlesssuch employees shall have executed a valid checkoff authorizationbefore the commencement of such deductions.I WILL NOT in any like or related manner interfere with, re-strain, or coerce employees in the exercise of their rights to self-organization, to form, join, or assist any labor organization, tobargain collectively through representatives of their own choos-ing, to engage in concerted activities for the purpose of collectivebargaining or other mutual aid or protection, or to refrain fromengaging in any or all such activities, except to the extent thatsuch rights may be affected by an agreement requiring member-ship in a labor organization as authorized in Section 8(a) (3) ofthe Act, as modified by the Labor-Management Reporting andDisclosure Act of 1959.I WILL reimburse my employees for dues and fees illegally ex-acted from them.GLADYS A. JUETT,ADMINISTRATRIXOF THEESTATE OFC.D. JUETT,DECEASED,Employer.Dated----------------By-------------------------------------(Representative)(Title)This noticemust remainposted for 60 days from the date hereof,and must not be altered, defaced, or covered by any othermaterial.Employees may communicate directly with the Board's RegionalOffice,Transit Building, Fourth & Vine Streets, Cincinnati, Ohio;Telephone Number, Dunbar 1-1420, if they have any question concern-ing this notice or compliance with its provisions. 400DECISIONS OF NATIONAL LABOR RELATIONS BOARDINTERMEDIATE REPORTSTATEMENT OF THE CASECharges in the above-entitled case having been filed and duly served, a complaintand notice of hearing thereon having been issued and served by the General Counselof the National Labor Relations Board, and an answer having been filed by theabove-named Respondent, a hearing involving allegations of unfair labor practicesin violation of Section 8(a)(1) and (3) of the National Labor Relations Act, asamended, was held in Winchester, Kentucky, on July 11, 1961, before the dulydesignated Trial Examiner.At the hearing all parties were represented and were afforded full opportunityto present evidence pertinent to the issues, to argue orally, and to file briefs.GeneralCounsel argued orally and filed proposed findings, conclusions, and remedial recom-mendations.The Respondent filed a brief.Disposition of the Respondent's motion to dismiss the complaint, upon whichruling was reserved at the hearing, is made by the following findings, conclusions,and recommendations.Upon the record thus made, and from his observation of the witnesses, the TrialExaminer makes the following:FINDINGS OF FACT1.THEBUSINESSOF THE DECEDENT AND THE RESPONDENTThe following allegations of the complaint are admitted by the answer and arehere found as facts:.(1)Prior to January 26, 1961, the Decedent (C. D. Juett) was engaged as ageneral contractor in the construction of highways and bridges in the State of Ken-tucky.During the calendar year 1960 the Decedent received in excess of $500,000from the State of Kentucky for the construction of State highways and bridgeswhich connected with and constitute essential links in the system of interstate high-ways.During the same period the Decedent had a direct inflow in interstate com-merce of equipment, materials, and supplies of a value in excess of $50,000 whichwere purchased by and shipped to him directly from points outside of said State.(2)On or about January 26, 1961, the Decedent died.At the time of his deathhe was a resident of Clark County in said State.(3)On or about January 31, 1961, the Respondent was duly appointed Ad-ministratrix of the estate of the Decedent by the county court of said county thenhaving jurisdiction over the administration of estates of decedents who were residentsof said county at the time of their demise.(4)On or about January 31, 1961, said court authorized, empowered, anddirected the Respondent, as such Administratrix, to carry on the Decedent's saidbusiness operations, in the administration of said estate,, for a period of not toexceed 2 years from January 26, 1961, and the Respondent at all times thereafterhas been and is carrying on said business operations for said estate in her capacityas such Administratrix.(5)At all times material to the issues herein prior to his death, the Decedent wasan "employer" as defined in Section 2(2) of the Act, engaged in "commerce" and inoperations "affecting commerce" as defined in Section 2(6) and (7) of the Act.(6)At all times material to the issues herein subsequent to her appointment asAdministratrix the Respondent in her capacity as such Administratrix has been and isan "employer" as defined in Section 2(2) of the Act, engaged in commerce and inoperations "affecting commerce" as defined in Section 2(6) and (7) of the Act.II.THE LABOR ORGANIZATION INVOLVEDBoth Local No. 181, International Union of Operating Engineers, AFL-CIO, andDistrict 50, United Mine Workers of America are labor organizations as defined bythe Act.III. THEUNFAIR LABOR PRACTICESA. Settingand issuesThe chief issues raised by the complaint stem from the execution in June 1960,and maintenance thereafter of an exclusive collective-bargaining contract betweenthe Decedent and the UMW.In substance, it is General Counsel's contention that employees were unlawfullycoerced and discriminated against by: (1) the execution and maintenance of saidcontract; (2) requiring as a condition of employment signing of authorizations for GLADYS A. JUETT, ETC.401the checkoff of UMW fees, dues, and assessments; and (3) deducting dues and othermoneys from wages whether such deductions had been authorized or not.A minor issue involves the allegation that Superintendent Eugene Juett, to dis-courage membership in the Charging Union, threatened to find an excuse to dis-charge an employee.B. Facts as to the contract and checkoffThe following facts are not in dispute; being chiefly established by stipulation orundisputed testimony:(1) In April 1960, the Decedent was awarded a contract to construct a portionof a Kentucky highway.Work on the project was begun in May 1960, and wasstill in progress at the time of the hearing.(2)Hiring of new employees began on May 2, 1960, and at the same time,apparently, an undetermined number of his regular employees were transferred bythe Decedent from other jobs to this one.(3)On June 26, 1960, the Decedent and UMW executed a 2-year contractretroactively effective to April 20, 1960.(4)This contract, until April 7, 1961, contained the following provision:Art. III, sec. 3. It shall be a condition of employment that all employeesof the Employer covered by this agreement who are members of the Unionin good standing on the effective date of this agreement shall remain membersin good standing and those who are not members on the effective date of thisagreement shall on the seventh day following the effective date of this agree-ment become and remain members in good standing in the Union. It shall alsobe a condition of employment that all employees covered by this agreement andhired on or after its effective date shall on the seventh day following thebeginning of such employment become and remain members in good standingin the Union.(5)The same contract contained at the time of its execution and still containsthe following provision:Art.VII, sec. 1. The Company, where so authorized and directed by anemployee, in writing, upon an authorization form will deduct on the first payday of each month the membership dues of the Union, which include monthlydues in the amount of $4 per month, initiation fees in the amount of $10.00,and lawful assessments in amounts designated by the Union. Said deductionsare to be remitted promptly to District 50, United Mine Workers of America,1435 K Street NW, Washington, D.C., and shall be made payable to District50, United Mine Workers of America.(6) Before the execution of this contract, which states specifically:Art.VIII, sec. 1. This Agreement shall supersede all existing and previouscontracts and all local rules, regulations and customs heretofore established, inconflict with this Agreement.Prior practices and customs not in conflict withthis agreement may be continued.there existed between the same parties a 1-year contract dated November 4, 1958,which contained a continuation clause from year to year thereafter unless appro-priate notice was filed by either party.(7)This earlier contract contained no "union security" clause, as quoted in(4) above, but did provide (in article VII) for checkoff of union dues, initiationfees, and lawful assessments, where so authorized by employees.(8) In April 1961 the parties amended article III, section 3, of the current con-tract as quoted in (4) above, to read as follows:It shall be a condition of employment that all employees of the Employercovered by this agreement who are members of the Union in good standingand those who are not members on the effective date of this agreement shallafter the seventh dayfollowing the effective date of this agreement become andremain members in good standing in the Union. It shall also be a conditionof employment that all employees covered by this agreement and hired on orafter its effective date shallafter the seventhday following the beginni-g ofsuch employment become and remain members in good standing in the Union.(Emphasis in original.)(9)At the hearing the parties stipulated, and it is found, that "at the time ofemployment each employee is expected to and is required to sign a `Form 1' aspart of his employment application."649856-63-vol. 137-27 402DECISIONS OF NATIONAL LABOR RELATIONS BOARD(10) Form I in addition to other information customarily called for in employ-ment applications, contains the following text:I hereby authorize C. D. Juett by whom I will be employed, to check out anyand all initiation fees, dues and assessments levied upon me by the Union thatholds jurisdiction over the above named craft and maintains a contract andcheckoff system with C. D. Juett on the job with which I am employed for aperiod of one year.(11) In addition to the authorization above quoted (which as noted above allemployees signed upon application) some employees were also asked by a companyrepresentative at the time of hiring to sign, and didsign,a document referred to inthe record as "Form 528" of the UMW, which is a membership application andcheckoff authorization combined-at least one copy being retained by the Employer.(12) The record contains a deal of stipulated informationas toa long list ofemployees, the amounts of money checked off and whether or not the Employerhas in its possession copies of Form 528 for such employees.This informationGeneral Counsel has sorted and assembled in several Appendixes attached to hisbrief.His compilation appears to be accurate upon checking. In view of therecommended disposition of this phase of the remedy, however, which follows, theTrial Examiner perceives no necessity to attach such Appendixes to this report.(13)General Counsel introduced direct evidence from only two employees asto whether they voluntarily signed either of the two checkoff authorizations-Form1 or Form 528: H. B. Smith, Jr., and Ambrose Rose.(14) Smith said he had no objection to signing Form 528, but was not asked ifhe objected to signing Form 1.(15) Rose said he signed both forms on the same day, signed Form 1 "volun-tarily," asked Timekeeper Boone, who gave him Form 528 to sign, what it was for,was told that it was "for checkoff" and was "just a formality that everybody had tosign it that worked there," and then he signed it.C. ConclusionsThe foregoing facts support General Counsel's contention that the June 26, 1960,contract was, at the time of its execution, and still is defective because it containsan unlawful "retroactive" union-security clause. (SeeBurke Oldsmobile, Inc.,128NLRB 79.)And the same contract was, until April 1961, technically defectivebecause it required union membershiponthe seventh day, instead ofafterthe sev-enth day, according to Section 8(f) of the amended Act.Requiring employees to sign the checkoff authorization on Form 1 and, as to someof them,to signForm 528, at the time of applying for employmentwas alsounlawful,as the Board determined inJ.W. Saltsman, doing businessasSaltsman ConstructionCompany,123 NLRB 1176.The Trial Examiner therefore concludes and finds that the Decedent and theRespondent have engaged in unfair labor practices proscribed by Section 8(a)(1)and (3) of the Act, as amended.D. The implied threatThe record also contains testimony concerning a visit made by Superintendent Juettto the motel room of a representative of the Charging Union, in September 1960,when employees Smith and Rose (previously identified) were present.It appears that an argument developed between Rose and the superintendent con-cerning the former's discharge and reinstatement, sometime before this incident.During the argument and following a challenging remark by Rose, Juett declared,in effect. that he could fire Rose again even if he had to say that his work was unsatis-factory to support the discharge.There is no direct evidence that the implied threatin any way involved Rose's membership in or activity on behalf of the ChargingUnion, or any other labor organization.Only through suspicion and by inferencemay such conclusion be drawn.The incident, so far as the record shows, was isolated.The remark was ambiguous.For these reasons the Trial Examiner believes General Counsel has failed to sustainthe allegation of the complaint concerning this incident.IV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of the Decedent and Respondent, set forth in section III, above,occurring in connection with the operations of the Respondent described in sectionI,above, have a close, intimate, and substantial relation to trade, traffic, and com- LEGGETT'S DEPT. STORE OF PRINCETON, W. VA., INC.403merce among the several States, and tend to lead to labor disputes burdening andobstructing commerce and the free flow of commerce.V. THE REMEDYHaving found that the Decedent and the Respondent have engaged in certain unfairlabor practices, the Trial Examiner will recommend that the Respondent cease anddesist therefrom, and take affirmative action to effectuate the policies of the Act.In his proposed "remedy" General Counsel urges that the Respondent be requiredto refund dues and initiation fees deducted from employees' pay since June 26, 1960.The Trial Examiner believes that the Board decision inDuralite Co., Inc.,132NLRB 425, released on July 26, 1961, is governing in this case.There the Boarddeclined to order refund of dues because it did not find that the union involved "wasa company-dominated union and does not order its disestablishment," relying uponthe Supreme Court decision rejecting the "Brown-Olds" principle inLocal 60, UnitedBrotherhood of Carpenters v. N.L.R.B.,365 U.S. 651.For this reason GeneralCounsel's proposed remedial recommendation is rejected.At the hearing General Counsel specifically disclaimed any wish to have thecontract involved set aside, and the complaint contains no allegation of companydomination, or even of assistance to the UMW within the meaning of Section8(a) (2) of the Act.Upon the basis of the foregoing findings of facts and upon the entire record inthe case, the Trial Examiner makes the following:CONCLUSIONS OF LAW1.District 50, United Mine Workers of America, is a labor organization withinthe meaning of Section 2(5) of the Act.2.By entering into and maintaining a contract containing an unlawful union-security clause, and by requiring checkoff authorizations to be signed at the timeof employment application, thereby encouraging membership in a labor organization,the Decedent and the Respondent have engaged in unfair labor practices in violationof Section 8(a) (1) and (3) of the Act.3.The aforesaid unfair labor practices are unfair labor practices affecting com-merce within the meaning of Section 2(6) and (7) of the Act.[Recommendations omitted from publication.]Leggett's Department Store of Princeton,West Virginia, Inc.andUnited Store Employees Union,Local 347, Retail,Whole-sale & Department Store Union,AFL-CIO.Case No. 9-CA-2369.May 19, 1962DECISION AND ORDEROn January 24, 1962, Trial Examiner Benjamin B. Lipton issuedhis Intermediate Report herein, finding that the Respondent had en-gaged in and was engaging in certain unfair labor practices andrecommending that the Respondent cease and desist therefrom andtake certain affirmative action, as set forth in the Intermediate Re-port attached hereto.The Trial Examiner also found that the Re-spondent had not engaged in certain other unfair labor practicesand recommended that the complaint be dismissed as to such allega-tions.1Thereafter, the Respondent filed exceptions to the Intermedi-ate Report.iAs no exceptions have been filed with respect thereto, we adoptproformathe TrialExaminer's recommendations that theseallegations be dismissed.137 NLRB No. 42.